Citation Nr: 0607493	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  01-01 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1962 to August 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
testified at an RO hearing in March 2003.  This matter was 
previously before the Board in November 2004, at which time 
the underlying claim was reopened and the case remanded to 
the RO for further development.  


FINDING OF FACT

A low back disability was not manifested during the veteran's 
active duty service or for many years after separation from 
service, nor is a low back disability otherwise related to 
such service.


CONCLUSION OF LAW

A low back disability was not incurred or aggravated during 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished a VCAA notice letter to the veteran in 
July 2001.  Another VCAA notice letter was furnished to the 
veteran in December 2004.  

The Board finds that VA has fulfilled its duty to notify the 
appellant in this case.  In the December 2004 letter, VA 
informed the appellant of the applicable laws and 
regulations, including applicable provisions of the VCAA, the 
evidence needed to substantiate the claim, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  In the VCAA 
letters, VA informed the appellant that it would obtain the 
available records in the custody of federal departments and 
agencies and request medical records from identified private 
health care providers.  The letters also advised the 
appellant to submit any relevant evidence in his possession.  
The Board finds that these documents fulfilled VA's duty to 
notify, including the duty to notify the veteran to submit 
any pertinent evidence in his possession, and that any defect 
in the timing of such notice constitutes harmless error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate his claim, including obtaining medical 
records identified by the appellant.  The record includes 
service medical records, private medical records, and VA 
medical records.  The Board notes that the veteran has been 
afforded a VA examination in relation to his claim.  Under 
the circumstances, the Board finds that the record as it 
stands includes sufficient competent evidence to decide this 
claim.  See 38 C.F.R. § 3.159(c)(4).  As such, the Board 
finds that VA has fulfilled its duty to notify and assist the 
appellant in the claim under consideration and that 
adjudication of the claim at this juncture, without directing 
or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The issue is now ready to be considered on the 
merits.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veteran's who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as arthritis, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Current medical records show that the veteran suffers from 
lumbar spine disability.  The veteran contends that such 
disability is related to several injuries during his active 
duty service.

Service medical records show that the veteran complained of 
back pain in May of 1964 and was admitted to the U.S. Naval 
Hospital in St. Albans New York.  Upon admission, the veteran 
was lying down and would sit with marked demonstration of 
discomfort and was highly reluctant to walk, stating that his 
pain was thereby greatly increased.  The admitting physician 
noted that his complaints were poorly localized and did not 
correspond well to established clinical patterns.  Upon 
examination, all clinical, physical and neurological findings 
were negative and an x-ray image of the spine was within 
normal limits.  The physician concluded that there were no 
physical or neurological findings to account for the 
veteran's complaints of back pain.  A psychiatric evaluation 
was recommended for the veteran, and in a July 1964 
psychiatric consultation, the veteran was diagnosed with a 
passive aggressive personality manifested by conversion 
symptoms of low back pain and difficulty in walking.  Records 
show that it was recommended that the veteran be discharged 
from the military because of this psychiatric condition.  The 
veteran's remaining service medical records are devoid of 
complaints or diagnoses of back problems.

The Board notes that the May and July 1964 service records 
show that while the veteran did complain of back pain, after 
extensive testing and examination by qualified medical 
personnel at the U.S. Naval Hospital in St. Albans, NY, no 
back disability was found.  The records clearly show that all 
clinical, physical and neurological findings, including x-ray 
reports, were negative for any spine pathology.  It was 
concluded that the veteran's May and July 1964 complaints of 
back pain were entirely unsupported by any pathology and were 
actually manifestations of a passive aggressive personality.  
As noted above, the remaining military records show no 
complaints or diagnoses related to back problems.  As such, 
the Board finds that the veteran's service medical records 
show no evidence of any back disability.  

The Board acknowledges the various private medical opinions 
from Dr. Bringas, Dr. Casia, Dr. Pascua, Dr. Valera and Dr. 
Torrijos-Cruze, alleging treatment of the veteran for back 
disability from 1964 to present.  None of these examiners 
have been able to supply any clinical records of treatment to 
support their opinions.  As such, none of these medical 
opinions have high probative value as none show any evidence 
of any clinical records or examinations upon which any 
diagnosis of back disability or etiology opinion was made.  
Additionally, all of the statements are based on a history of 
injury provided by the veteran and not on any actual medical 
records documenting a back injury during active duty service.  
The Board notes that a diagnosis or an etiology opinion based 
solely on the veteran's unsubstantiated history cannot form 
the basis of a valid claim.  LeShore v. Brown, 8 Vet. App. 
406 (1995).  In short, the opinions from private doctors 
appear to rely on an inaccurate factual predicate.  Moreover, 
these private medical opinions are particularly unpersuasive 
in light of a November 1966 VA examination report which shows 
that upon physical examination of the veteran's spine only 
two years after discharge from active duty service, there 
were no abnormalities or muscle spasms noted and the veteran 
had full range of motion of the spine.  November 1966 X-ray 
images of the spine were negative as well.  The November 1966 
examination report is of added significance and probative 
weight since the examination was conducted for the express 
purpose of exploring the veteran's complaints of low back 
symptomatology.  No low back disorder was detected.  

Additionally, the July 2005 VA examination report shows that 
the examiner reviewed the veteran's c-file and examined the 
veteran.  The examiner noted that the veteran did have a 
current lumbar spine strain with degenerative disc disease 
with right lower extremity radiculopathy.  However, he opined 
that the current lumbar spine disability was more likely than 
not unrelated to the complaint that the veteran noted during 
service.  The physician opined that the veteran's current low 
back disability was a function of an age-related degenerative 
process; therefore, there was less than 50 percent 
probability that the current degenerative disc disease of the 
lumbar strain was related to the veteran's service.  The 
Board finds this medical opinion to be particularly probative 
and persuasive as it is based on a thorough historical review 
of the veteran's medical records and service records as well 
as examination of the veteran.  Further, the opinion appears 
to be supported by a clear rationale.  

In summary, the preponderance of the evidence is against a 
finding that the veteran's current low back disorder is 
causally related to his active duty service.  It follows that 
there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.  38 U.S.C.A. § 5107(b). 


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


